Citation Nr: 0312733	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  97-07 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of residuals of a gunshot wound of the right 
great toe, currently rated as 10 percent disabling.  

2.  Evaluation of service-connected schizophrenia, currently 
rated as 50 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

A private psychiatrist


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The issues of evaluation of service-connected schizophrenia 
and entitlement to a total rating for compensation purposes, 
based on individual unemployability (TDIU), will be the 
subjects of a Remand at the end of this decision and will not 
be otherwise discussed herein.  

In May 2002, the RO notified the veteran of the April 2002 
rating decision which denied service connection for leukemia.  
A notice of disagreement on that issue is not of record.  
Absent a notice of disagreement, a statement of the case and 
a substantive appeal, the Board does not have jurisdiction.  
Bernard v. Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 
10 Vet. App. 511 (1997).  

In a letter dated in September 2002, the veteran's attorney 
complained that he had continually represented the veteran 
since October 1999, but that the RO had not sent him copies 
of correspondence sent to the veteran.  To correct this 
situation, the Board forwarded copies of everything added to 
the file after September 1999 to the attorney.  The attorney 
was afforded 90 days to submit additional argument or 
evidence.  He did not respond.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for a higher evaluation 
of residuals of a gunshot wound of the right great toe has 
been obtained. 

2. The service-connected residuals of a gunshot wound of the 
right great toe are manifested by a fading scar on the right 
great toe, 3 centimeters long and 1 millimeter wide, which is 
not ulcerated or tender and painful on objective 
demonstration, and which does not limit toe or foot function.  
The only bone abnormality is not palpable but X-rays show a 
deformity of the distal phalanx of the right great toe.  
There is no muscle tissue loss, adhesions, or muscle 
herniation.  There is no tendon, joint or nerve damage.  
There is no limitation of motion or gait impairment. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent residuals 
of a gunshot wound of the right great toe have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.20 and Codes 5310, 7803, 7804, 7805 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and a letter dated in 
November 2001 notified the veteran and his representative of 
the evidence necessary to substantiate the claim, the 
evidence which had been received, and the evidence to be 
provided by the claimant.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Background  The service medical records show the veteran 
sustained a gunshot wound in March 1969.  The initial 
notation describes it as a superficial wound of the great toe 
of the right foot.  The records show that the wound was 
debrided, treated with antibiotics, and healed.

On VA examination in October 1969, it was reported that the 
bullet had grazed the right great toe.  There was no deeper 
injury or artery or nerve involvement.  There was a 11/4 inch 
scar which was nontender and nonadherent.  

A March 1970 rating decision granted service connection for a 
gunshot wound of the right foot, rating the disability at 10 
percent under Code 5310.  This evaluation is now protected by 
law.  38 U.S.C.A. § 110 (West 1991).  

In August 1998, the veteran claimed that he had numbness and 
pain due to the wound.  He reported that it caused him to 
limp.  

Rating Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  

Effective July 3. 1997, the evaluation of muscle disabilities 
will be as follows:
    (a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  
    (b) A through-and-through injury with muscle damage shall 
be evaluated as no less than a moderate injury for each group 
of muscles damaged.  
    (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  
    (d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:  
    (1) Slight disability of muscles--(i) Type of injury.  
Simple wound of muscle without debridement or infection.  
    (ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  
    (iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  
    (2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  
    (ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  
    (iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
    (3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
    (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  
    (iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.
    (4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.
    (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  
    (iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  
    (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.  
    (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  
    (C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  
    (D) Visible or measurable atrophy.  
    (E) Adaptive contraction of an opposing group of muscles.  
    (F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.  
    (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56 (2002).  

Muscle Group X function in movements of forefoot and toes; 
propulsion thrust in walking.  It includes the intrinsic 
muscles of the plantar surface of the foot: (1) Flexor 
digitorum brevis; (2) abductor hallucis; (3) abductor digiti 
minimi; (4) quadratus plantae; (5) lumbricales; (6) flexor 
hallucis brevis; (7) adductor hallucis; (8) flexor digiti 
minimi brevis; (9) dorsal and plantar interossei; and other 
important plantar structures: Plantar aponeurosis, long 
plantar and calcaneonavicular ligament, tendons of posterior 
tibial, peroneus longus, and long flexors of great and little 
toes.  Wounds to the plantar aspect of Muscle Group X will be 
rated as: 
    Severe..............................................................    
30 percent  
    Moderately 
Severe...............................................    20 
percent 
    
Moderate...........................................................
..    10 percent 
    
Slight.............................................................
.....    0 (noncompensable)
The intrinsic muscles of the dorsal surface of the foot 
include the (1) Extensor hallucis brevis, (2) extensor 
digitorum brevis, and other important dorsal structures: 
cruciate, crural, deltoid, and other ligaments; tendons of 
long extensors of toes  and peronei muscles. Wounds to the 
dorsal aspect of Muscle Group X will be rated as:  
    
Severe...............................................................
.    20 percent
    Moderately 
Severe..............................................    10 
percent
    
Moderate...........................................................
.    10 percent
    
Slight...............................................................
..    0 (noncompensable)
Note: Minimum rating for through-and-through wounds of the 
foot-10 percent.  38 C.F.R. Part 4, Code 5310 (2002).  

Amputation of the great toe with removal of metatarsal head 
will be rated as 30 percent disabling.  Without metatarsal 
involvement, amputation of the great toe will be rated as 10 
percent disabling.  38 C.F.R. Part 4, Code 5171 (2002).  

Scars which are superficial, poorly nourished, with repeated 
ulceration will be rated as 10 percent disabling.  38 C.F.R. 
Part 4, Code 7803 (2002).  Effective August 30, 2002, 
unstable superficial scars will be rated as 10 percent 
disabling.  Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.  67 Fed. Reg. 49590-49599 
(July 31, 2002); to be codified at 38 C.F.R. § 4.118, Code 
7803 (2003).  

Scars which are superficial, tender and painful on objective 
demonstration will be rated as 10 percent disabling.  Note: 
The 10 percent rating will be assigned, when the requirements 
are met, even though the location may be on tip of finger or 
toe, and the rating may exceed the amputation value for the 
limited involvement. 38 C.F.R. Part 4, Code 7804 (2002).  
Effective August 30, 2002, a superficial scar which is 
painful on examination will be rated as 10 percent disabling.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  67 Fed. Reg. 49590-49599 (July 31, 
2002); to be codified at 38 C.F.R. § 4.118, Code 7804 (2003).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).  

Other scars will be rated on limitation of function of part 
affected.  38 C.F.R. Part 4, Code 7805 (2002).  67 Fed. Reg. 
49590-49599 (July 31, 2002); to be codified at 38 C.F.R. 
§ 4.118, Code 7805 (2003).  

Current Findings  The Board has considered all the evidence 
of record.  However, the most probative evidence of the 
degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

On the October 1998 VA examination, the veteran acknowledged 
that he had not been seen for the wound residuals during the 
previous year.  He complained that standing or walking for a 
long time precipitated symptoms.  He reported severe pain in 
the dorsum of the right foot and right great toe.  
Examination disclosed a fading scar on the right great toe, 3 
centimeters long and 1 millimeter wide.  It was not tender to 
palpation.  There was no tissue loss.  The wound was limited 
to the muscles of the right great toe.  The scar was not 
tender or sensitive to palpation.  There were no adhesions.  
There was no tendon damage.  There was no bone, joint or 
nerve damage.  Muscle strength was normal.  There was no 
herniation.  The range of motion of the right great toe was 
60 degrees dorsiflexion, which was pain free.  The doctor 
commented that the veteran could move muscle groups going to 
the normal range with sufficient comfort, endurance and 
strength to accomplish activities of daily living without 
problems.  He had a normal gait cycle and could walk on his 
heels, and squat and rise on his toes without problems.  The 
diagnoses were gunshot wound of the right foot and post 
traumatic deformity of the first distal phalanx with bone 
fragment by X-rays of the right foot in March 1997.  

The report of the August 2000 VA examination shows the 
veteran sought VA treatment for foot pain in July and August 
2000.  The veteran reported that he experienced severe foot 
pain on 4 or 5 occasions during the past year.  At those 
times, he used a cane or avoided putting pressure on the 
foot.  The veteran complained of mild pain on the right great 
toe.  He told of occasional numbness.  No other 
symptomatology was reported.  He said he could not stand for 
a long period of time or put a lot of weight on it and walked 
with a limp.  

The examiner reported a fading scar on the right medial 
distal great toe which was 4 centimeters long and 1 
millimeter wide.  It was well healed.  The muscles of the 
distal toe were involved and there was no muscle tissue loss.  
The scar was not sensitive or tender.  There were no 
adhesions, or tendon, bone, joint or nerve damage.  Muscle 
strength was 5/5, which the doctor noted to be normal.  There 
was no muscle herniation.  The veteran could move the muscle 
joint groups through a normal range with sufficient comfort, 
endurance, and strength to accomplish the activities of daily 
living.  The range of right toe dorsiflexion was 60 degrees.  
The range of right ankle motion was 20 degrees dorsiflexion 
and 45 degrees plantar flexion.  The diagnosis was gunshot 
wound to the right foot.  

The record also includes evidence as to other disabilities, 
as well as the transcript of the May 2001 RO hearing, which 
briefly noted the continuing appeal and discussed other 
disorders.  

Analysis  The current evaluation would be appropriate for a 
moderate injury.  A higher evaluation would require 
moderately severe injury of the intrinsic muscles on the 
plantar surface or a severe injury to the intrinsic muscles 
of the dorsal surface.  38 C.F.R. Part 4, including § 4.56 
and Codes 5310 (2002).  In this case, the medical reports 
consistently show that the service-connected wound does not 
result in the loss of muscle tissue or the loss of muscle 
strength which mark moderately severe and severe wounds.  

The Board has considered other rating criteria.  The scar is 
not ulcerated.  It is not tender and painful on objective 
examination.  It does not limit foot function.  Consequently, 
the scar does not warrant a separate, additional compensable 
evaluation.  38 C.F.R. Part 4, Codes 7803, 7804, 7805 (2002).  
67 Fed. Reg. 49590-49599 (July 31, 2002); to be codified at 
38 C.F.R. § 4.118 (2003).  

The Board has also considered other rating criteria.  The 
current 10 percent rating would be appropriate for an 
amputation of the great toe.  A higher evaluation would 
require removal of metatarsal head.  Here, the manifestations 
are limited to the toe and do not involve the metatarsal.  
So, the disability does not approximate and is not analogous 
to an amputation with removal of metatarsal head.  38 C.F.R. 
Part 4, including §§ 4.7, 4.20 and Code 5171 (2002).  

There is no competent evidence that the service-connected 
foot injury residuals are analogous to the deformities rated 
under Codes 5276 (flatfoot), 5278 (pes cavus), 5280 (hallux 
valgus), or 5282 (hammer toe).  

While the veteran may feel that his service-connected foot 
wound residuals are worse, the findings of trained medical 
professionals are significantly more probative in determining 
if applicable criteria for a higher rating have been met.  
Here, the medical reports provide a preponderance of evidence 
which establishes that the service-connected wound residuals 
do not approximate any applicable criteria for a rating in 
excess of 10 percent.  38 C.F.R. § 4.7 (2002).  Thus, the 
claim for increase must be denied.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  The Board, as 
did the RO (see statement of the case dated in February 
2001), finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2002).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of 10 percent for residuals of a 
gunshot wound of the right great toe is denied.  


REMAND

Initial review of the claim indicates that further 
examination of the veteran is needed to determine the extent 
of his schizophrenia.  The TDIU rating issue will be affected 
by the rating for schizophrenia, so action on the TDIU issue 
will be deferred pending further examination of the veteran.  

The issues of evaluation of schizophrenia and TDIU are 
REMANDED to the RO for the following.  

The RO should schedule the veteran for a 
psychiatric examination to determine the 
extent of the service-connected 
schizophrenia.  The examination should be 
done by an examiner other than Ruben 
Milan, M.D., who previously examined the 
veteran.  The claims folder should be 
made available to the examiner.  All 
indicated tests and studies should be 
accomplished.  The examiner should 
conduct a complete psychiatric 
examination to determine the extent of 
the service-connected schizophrenia.  The 
examiner should express an opinion as to 
the impact of the service-connected 
schizophrenia and toe wound on the 
veteran's ability to perform 
substantially gainful employment.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 

